Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The preliminary amendment filed 21 June 2021 has been entered in full.  Claims 20-22 and 24-33 have been cancelled.  Therefore, claims 1-19 and 23 are currently pending and under consideration in the Office action.

Specification
3.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional application should be included in the first sentence of the specification.

Nucleotide and/or Amino Acid Sequence Disclosures
4.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows: in the Specification, the size of the ASCII text file in bytes.

Sequence Rules
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, the application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Specifically, amino acid sequences are disclosed in claim 14 without an accompanying sequence identifier (i.e., SEQ ID NO:#).  If the sequence is not present in the sequence listing, Applicant is required to provide (1) a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, (2) a substitute paper copy of that “Sequence Listing”, (3) an amendment directing the entry of that paper into the specification, and (4) a statement that the content of the paper and computer readable copies are the same, and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 through 1.825.  The claims and/or instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (i.e., SEQ ID NO: #) be made in the specification and claims wherever a reference is made to that sequence (See M.P.E.P. 2422.04).

Claim Rejections - 35 USC § 112, 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-5 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claims 2-5 and 23 recite the limitation "wherein the medicament."  There is insufficient antecedent basis for this limitation in the claims.  Claim 1, from which claims 2-5 and 23 depend, does not recite a medicament.



Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating chronic pain in a subject in need thereof, comprising administering to the subject an effective amount of an anti-CGRP antagonist antibody to the subject, wherein the anti-CGRP antagonist antibody comprises (1) a heavy chain variable region (VH) comprising the amino acid sequence SEQ ID NO:1 or SEQ ID NO:19, (2) a light chain variable region (VL) comprising the amino acid sequence SEQ ID NO:2 or SEQ ID NO:20, (3) a heavy chain variable region comprising the amino acid sequence SEQ ID NO:1, and a light chain variable region comprising the amino acid sequence SEQ ID NO:2, (4) a heavy chain variable region comprising the amino acid sequence SEQ ID NO:19, and a light chain variable region comprising the amino acid sequence SEQ ID NO:20, and (4) a heavy chain variable region comprising CDR H1, CDR H2, and CDR H3 sequences comprising the amino acid sequences SEQ ID NOs:3, 4, and 5, respectively, and a light chain variable region comprising CDR L1, CDR L2, and CDR L3 sequences comprising the amino acid sequences SEQ ID NOs: 6, 7, and 8, respectively, does not reasonable provide enablement for (1) the prevention of pain; or (2) anti-CGRP antibodies which do not comprise the full complement of six CDRs, (3) anti-CGRP antibodies which comprise variants of L1, L2, and H2, or (4) antibodies which comprise a VH domain that is a least 90% identical in amino acid sequence to SEQ ID NO:1 or SEQ ID NO:19 and a VL domain that is at least 90% identical in amino acid sequence to SEQ ID NO:2 or SEQ ID NO:20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

11.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

12.	The claims are drawn broadly to a method for preventing and/or treating chronic pain and/or symptoms of chronic pain, comprising administering to the individual of an effective amount of an anti-CGRP antagonist antibody.  The claims also recite wherein said anti-CGRP antagonist antibody comprises at least one CDR from the heavy or light chain variable region, as well as variants of L1, L2, and L3, and antibodies which comprise a VH domain that is a least 90% identical in amino acid sequence to SEQ ID NO:1 or SEQ ID NO:19 and a VL domain that is at least 90% identical in amino acid sequence to SEQ ID NO:2 or SEQ ID NO:20.  However, other than an antibody which comprises a heavy chain variable region comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences SEQ ID NOs:3, 4, and 5, respectively, or SEQ ID NOs: 21, 22 and 23, respectively, and a light chain variable region comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences SEQ ID NOs: 6, 7, and 8, respectively or SEQ ID NOs: 24, 25 and 26, respectively, the disclosure fails to provide sufficient guidance and information regarding the structural and functional requirements commensurate in scope with what is encompassed by the instant claims.  The specification teaches antibodies G1 (which comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:1 (CDRH1, CDRH2, and CDRH3 sequences comprising the amino acid sequences set forth in SEQ ID NOs:3, 4, and 5, respectively), and a light chain variable region comprising the amino acid sequence SEQ ID NO:2 (CDRL1, CDRL2, and CDRL3 sequences comprising the amino acid sequences set forth in SEQ ID NOs: 6, 7, and 8, respectively) and G2 (which comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:19 (CDRH1, CDRH2, and CDRH3 sequences comprising the amino acid sequences set forth in SEQ ID NOs:21, 22, and 23, respectively), and a light chain variable region comprising the amino acid sequence SEQ ID NO:20 (CDRL1, CDRL2, and CDRL3 sequences comprising the amino acid sequences set forth in SEQ ID NOs: 24, 25, and 26, respectively) that bind to CGRP with high affinity (See pg. 35), results in the improvement of pain scores in an animal model for inflammatory pain (See pp. 33-34), and inhibits neurogenic flare in the skin (see pg. 37).  However, the disclosure has not shown (1) which portions of the antibody comprising the heavy chain and light chain variable regions which consists of the amino acid sequences as set forth in SEQ ID NO:1 and SEQ ID NO:2 or SEQ ID NO:19 and SEQ ID NO:20, for example, are critical to the binding properties of the antibody; and (2) what modifications one can make to the antibody comprising heavy chain and light chain variable regions consisting of the amino acid sequences as set forth in SEQ ID NO:1 and SEQ ID NO:2 or SEQ ID NO:19 and SEQ ID NO:20, for example, that will result in antibodies with the same binding properties and that are also useful for treating pain.

13.	It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity that is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc. Natl. Acad. Sci. USA 79:1979-1983, 1982; cited by Applicant).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of an antibody resulted in the loss of antigen-binding function.  It is unlikely that antibodies as defined by the claims which contain less than the full complement of CDRs from the heavy and light chain variable regions of the antibodies would have the required binding function.  The specification provides no direction or guidance regarding how to produce antibodies as broadly defined by the claims that are also useful for treating inflammatory pain.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.

14.	Due to the large quantity of experimentation necessary to determine how to make and/or antibodies which contain less than the full complement of CDRs from the heavy and light chain variable regions, the unpredictability in which substitutions will produce an antibody that still binds CGRP and treat pain, the lack of direction/guidance presented in the specification regarding same, lack of working examples and the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

15.	Furthermore, while the Specification teaches that administration of the G1 antibody results in an improvement in both pain in an animal model of inflammatory pain, the data presented in the Specification does not rise to the level of prevention.  The term “prevent” is interpreted as meaning that an activity will not occur, i.e. the development of pain, will not occur.  However, it is well-known in the art that there are several factors that are involved in the pathogenesis of pain.  Therefore, while administration of the G1 antibody recited in the claims would be expected to attenuate or reduce inflammatory pain, one skilled in the art would not predict that it would prevent the occurrence of said condition since there are multiple factors that lead to said condition.  Undue experimentation would be required of the skilled artisan to determine the quantity of the anti-CGRP antibody administered, the best route of administration, and the timing and duration of treatment to prevent this condition.



Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
16.	Claims 1-19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
17.	The claims are drawn broadly to a method for preventing and/or treating chronic pain and/or symptoms of chronic pain, comprising administering to the individual of an effective amount of an anti-CGRP antagonist antibody.  The claims also recite wherein the anti-CGRP antibody increases clearance of CGRP, inhibits CGRP synthesis, production or release, binds CGRP with a Kd of 50nM or less, or has a half-life in vivo of at least 7 days. The claims also recite wherein said anti-CGRP antagonist antibody comprises at least one CDR from the heavy or light chain variable region, as well as variants of L1, L2, and L3, and antibodies which comprise a VH domain that is a least 90% identical in amino acid sequence to SEQ ID NO:1 or SEQ ID NO:19 and a VL domain that is at least 90% identical in amino acid sequence to SEQ ID NO:2 or SEQ ID NO:20.  Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely large genus of anti-CGRP antagonist antibodies with one or more amino acid substitutions, deletions, insertions, and/or substitutions to heavy and light chains of an anti-CGRP antibody that are defined only by a partial structure and a desired function/activity.
18.	The specification discloses 2 anti-CGRP antagonist antibodies that are defined by particular amino acid sequences for the three CDR sequences of both the VH and VL domains.  These antibodies, designated as G1 and G2, are disclosed as binding to CGRP with high affinity (See pg. 35), result in the improvement of pain scores in an animal model for inflammatory pain (See pp. 33-34), and inhibit neurogenic flare in the skin (see pg. 37).  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antagonist antibodies with variants of the CDRs that have the same binding specificity and functional activity.
19.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
20.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 2 antagonist antibodies to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding and inhibiting the activity of CGRP.
21.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pascalis, et al. (Journal of Immunology, 2002. 169:3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column).  
22.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.
23.	In the absence of sufficient direction and guidance, the disclosure of 5 species of proteins does not provide sufficient written description for the entire genus of proteins encompassed by the claims in view of the evidence cited supra.
24.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
25.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
26.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
27.	Therefore, only an anti-CGRP antibody designated in the Specification as G1 or G2, or an anti-CGRP antagonist antibody, wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:1 (CDRH1, CDRH2, and CDRH3 sequences comprising the amino acid sequences set forth in SEQ ID NOs:3, 4, and 5, respectively), and a light chain variable region comprising the amino acid sequence SEQ ID NO:2 (CDRL1, CDRL2, and CDRL3 sequences comprising the amino acid sequences set forth in SEQ ID NOs: 6, 7, and 8, respectively) or wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence SEQ ID NO:19 (CDRH1, CDRH2, and CDRH3 sequences comprising the amino acid sequences set forth in SEQ ID NOs:21,22, and 23, respectively), and a light chain variable region comprising the amino acid sequence SEQ ID NO:20 (CDRL1, CDRL2, and CDRL3 sequences comprising the amino acid sequences set forth in SEQ ID NOs: 24, 25, and 26, respectively), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
28.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


29.	Claim(s) 1-8 and 11-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zeller et al. (WO 2007/054809; filed 02 November 2006).
30.	Zeller et al. teach that CGRP-mediated vasodilation is associated with neurogenic inflammation, as part of a cascade of events that results in extravasation of plasma and vasodilation of the microvasculature and is present in migraine (See pg. 1).  Zeller et al. also teach the use of anti-CGRP antagonist antibodies for the treatment of migraines and chronic headaches (See pg. 3 and pg. 9).  The antibodies taught by Zeller et al. include the same antibody as that recited in the instant claims, namely antibody G1 (See pg. 4).  Zeller et al. also disclose that the antibodies may be administered systemically, e.g. intravenously, or localized (See pg. 5). Thus, the reference of Zeller et al. meets all the limitations of claims 1-8 and 11-19.

Double Patenting
31.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
32.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
33.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
34.	Claims 1-19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. No. 8,298,536.  Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of conditions (i.e., chronic pain, including chronic inflammatory pain) recited in the instant claims encompasses the species of condition (arthritic pain and/or symptoms of arthritic pain) recited in claims 1-14 of the ‘536 Patent, as the Specification of the ‘536 patent discloses that arthritic pain is the most common type of chronic inflammatory pain (See Column 1, lines 23-27).  Therefore, the claims are overlapping in scope.

35.	Claims 1-19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Pat. No. 8,293,239.  Although the claims at issue are not identical, they are not patentably distinct from each other because the genus of conditions (i.e., chronic pain, including cancer pain) recited in the instant claims encompasses the species of condition (chronic bone cancer pain) recited in claims 1-14 of the ‘536 Patent.  Therefore, the claims are overlapping in scope.

Summary
36.	No claim is allowed.
Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        September 28, 2022